Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10745930. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope claims 1-8 are encompassed by the scope of claims 1-8 of patent 10745930.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15, 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (4815757) in view of Bourassa (3135363).
Hamilton figure 1-2 shows a system comprising: a steel shipping container (the vehicle has steel); a first tower structure (12) mounted within the steel shipping container, the first tower structure being positionable in a substantially horizontal travel position (figure 2) and a substantially vertical operational position (figure 1), and the first tower structure being tubular and including a first internal cavity; a second tower structure (section 12e or 12d or 12c or 12b) slidably disposed within the first internal cavity, the second tower structure being tubular and including a second internal cavity;
a third tower structure (12a) slidably disposed within the second internal cavity;
a support structure mounted to an inside end wall of the steel shipping container to support the first tower structure in the substantially vertical operational position (figure 5 shows the support structure); and an antenna (28) positionable atop the third tower structure,
	Hamilton does not show a spring including an inwardly biased pin positioned to extend through a first aperture of one or more first apertures in the first tower structure; and a second aperture of one or more second apertures in the second tower, wherein, when the second tower structure is in an extended position relative to the first tower structure, the inwardly biased pin of the spring extends into the second aperture to secure the second tower structure relative to the first tower structure.
	Bourassa figure 1 shows a spring (35) including an inwardly biased pin(34) positioned to extend through a first aperture of one or more first apertures in the first tower structure; and a second aperture of one or more second apertures in the second 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hamilton’s structures to show a spring including an inwardly biased pin positioned to extend through a first aperture of one or more first apertures in the first tower structure; and a second aperture of one or more second apertures in the second tower, wherein, when the second tower structure is in an extended position relative to the first tower structure, the inwardly biased pin of the spring extends into the second aperture to secure the second tower structure relative to the first tower structure as taught by Bourassa in order to securely hold the mast at predetermined sectional heights.
	Per claims 10, 14-15, Hamilton as modified shows all the claimed structural limitations except for one or more additional springs including respective additional inwardly biased pins positioned to extend through corresponding additional first apertures of the one or more first apertures in the first tower structure, wherein when the second tower structure is in the extended position relative to the first tower structure, the additional pins extend into corresponding additional second apertures of the one or more second apertures in the second tower structure to further secure the second tower structure relative to the first tower structured. 
	It would have been obvious to one having ordinary skill in the art to modify Hamilton’s modified structures to show one or more additional springs attaching the first and second towers together with pins in corresponding apertures since such a modification would have only involved a mere duplication of a component.  Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; having one or more additional locking means would enable the locking of the towers together at different locations on the tubular members to provide vertical support for the extendable towers.
	Per claims 14-15, Hamilton as modified above shows the spring is a first spring,
wherein the system further comprises a second spring with a second inwardly biased pin positioned to extend through another first aperture of the one or more first apertures in the first tower structure, and wherein, when the second tower structure is in the extended position relative to the first tower structure, the second inwardly biased pin of the second spring extends into another second aperture of the one or more second apertures in the second tower structure to secure the second tower structure relative to the first tower structure, wherein, when the third tower structure is in an extended position relative to the second tower structure, the second inwardly biased pin of the second spring extends into a third aperture of one or more third apertures in the third tower structure to secure the third tower structure relative to the second tower structure.
	Per claims 11-12, Hamilton (figure 5) further shows one or more guide wire support structures(83), wherein an individual guide wire support structure of the one or 
	Per claim 13, Hamilton further shows power structure ancillary equipment (150, B) mounted to an outside of an end wall of the steel shipping container.
	Per claim 17, Hamilton figures 4-5, further shows the support structure includes a winch with a cable to move the first tower structure along a slide from the substantially horizontal travel position to the substantially vertical operational position.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (4815757) in view of Bourassa (3135363) as applied to claim 9 above and further in view of Hulse (6299336).
Hamilton as modified shows all the claimed limitations except for a hydraulic cylinder mounted within the first tower structure and the second tower structure and disposed to slide with the second tower structure with respect to the first tower structure.
	Hulse discloses the well known use either pneumatic, hydraulic, or mechanical means for actuating a telescoping mast (col 1 lines 30-37).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hamilton’s modified structures to show a hydraulic cylinder mounted within the first tower structure and the second tower structure and disposed to slide with the second tower structure with respect to the first tower structure since it is functionally equivalent to pneumatic or mechanical means for extending/contracting telescoping mast and is a well-known means for actuating telescoping mast as taught by Hulse.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (4815757) in view of Bourassa (3135363).
Hamilton as modified shows all the claimed limitation except for the antenna comprises a cell phone antenna extending from the third tower structure.
	It would have been obvious to one having ordinary skill at the time of filing of the invention to modify Hamilton’s surveillance antenna to include a cell phone antenna in order to provide extra capability for the antenna in remote area when cell tower coverage is limited.
Claims 19, 21-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (4815757) in view of Bourassa (3135363).
Hamilton as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of relocating and erecting Hamilton’s modified telescoping mast assembly.
Claims 20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (4815757) in view of Bourassa (3135363) and Hulse (6299336).
Hamilton as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of relocating and erecting Hamilton’s modified telescoping mast assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different mobile telescoping masts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/26/2022